Name: Commission Regulation (EEC) No 2829/88 of 14 September 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 9 . 88 Official Journal of the European Communities No L 255/5 COMMISSION REGULATION (EEC) No 2829/88 of 14 September 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state apply to their sucrose content and, accordingly, be fixed per 1 % of the said content ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination ; Whereas, in special cases, the amount of the refund may be fixed by other legal instruments ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (8), as last amended by Regula ­ tion (EEC) No 1636/87 (9),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas the refund must be fixed every two weeks ; whereas it may be altered in the intervening period ; Whereas it follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 2306/88 (2), and in particular point (a) of the first subparagraph of Article 19 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 19 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (a) of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 766/68 of 18 June 1968 laying down general rules for granting export refunds on sugar (3), as last amended by Regulation (EEC) No 1489/76 (4), provides that when refunds on white and raw sugar, undenatured and exported in its unaltered state are being fixed account must be taken of the situation on the Community and world markets in sugar and in parti ­ cular of the price and cost factors set out in Article 3 of that Regulation ; whereas the same Article provides that the economic aspect of the proposed exports should also be taken into account ; Whereas the refund on raw sugar must be fixed in respect of the standard quality ; whereas the latter is defined in Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (*) ; whereas, furthermore, this refund should be fixed in accordance with Article 5 (2) of Regulation (EEC) No 766/68 ; whereas candy sugar is defined in Commission Regulation (EEC) No 394/70 of 2 March 1970 on detailed rules for granting export refunds on sugar (6), as amended by Regulation (EEC) No 1714/88 Q ; whereas the refund thus calculated for sugar containing added flavouring or colouring matter must Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 1785/81 undenatured and exported in their unaltered state shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 15 September 1988 . (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 201 , 27. 7 . 1988 , p. 65 . (3) OJ No L 143, 25. 6 . 1968 , p. 6 . (4) OJ No L 167, 26 . 6 . 1976, p . 13 . 0 OJ No L 89, 10 . 4. 1968, p . 3 . (6) OJ No L 50, 4 . 3 . 1970, p . 1 . . 0 OJ No L 152, 18 . 6 . 1988 , p. 23 . (8) OJ No L 164, 24 . 6 . 1985, p . 1 . 9 OJ No L 153 , 13 . 6 . 1987, p. 1 . No L 255/6 Official Journal of the European Communities 15 . 9 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 September 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 14 September 1988 fixing the export refunds on white sugar and raw sugar exported in its unaltered state (ECU) Product code Amount of refund per 100 kg per percentage point of sucrose content and per 100 kg net of the product in question 1701 1 1 90 100 34,69 (') 1701 11 90 910 32,04 (') 1701 11 90 950 (2) 1701 12 90 100 34,69 (') 1701 12 90 910 32,04 (') I 1701 12 90 950 (2) 1701 91 00 000 Il 0,3771 1701 99 10 100 37,71 1701 99 10 910 39,40 0 1701 99 10 950 35,17 1701 99 90 100 0,3771 (') Applicable to raw sugar with a yield of 92 % ; if the yield is other than 92 %, the refund applicable is calculated in accordance with the provisions of Article 5 (3) of Regulation (EEC) No 766/68 . (2) Fixing suspended by Commission Regulation (EEC) No 2689/85 (OJ No L 255, 26. 9. 1985, p. 12), as amended by Regulation (EEC) No 3251 /85 (OJ No L 309, 21 . 11 . 1985, p. 14). (3) Applicable under the conditions laid down in particular in Article 9 (5) of Regulation (EEC) No 2630/81 .